Citation Nr: 0209850	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-14 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased evaluation for bilateral pes 
planus with hallux valgus status post surgery, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling.

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to July 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for bilateral pes 
planus and duodenal ulcer, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

Since there exists the potential for the award of increased 
evaluations for the issues mentioned above, adjudication of 
the veteran's TDIU claim is being held in abeyance pending 
the completion of the additional evidentiary development, as 
the receipt of additional medical records and documentation 
might have bearing on the issue of whether a TDIU is 
warranted.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An April 1996 rating decision denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder; although the veteran perfected his appeal of this 
issue, he subsequently withdrew his appeal.

3.  The evidence received since the April 1996 rating 
decision consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially upon the 
specific matter under consideration and is so insignificant 
as to not warrant reconsideration of the merits of the claim 
on appeal.


CONCLUSION OF LAW

The April 1996 rating decision that denied service connection 
for an acquired psychiatric disorder is final; new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The RO notified the veteran of the new law in a May 2000 
letter.  The RO's Supplemental Statement of the Case, issued 
in January 2002, also notified the veteran of the new law, 
and he has been sent other letters and information concerning 
evidence needed to support his claim.  There is no indication 
that there is any additional evidence that could be obtained 
that would be helpful in substantiating this claim.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

In November 1994, the veteran originally filed a claim for 
service connection for a psychiatric disorder.  The RO denied 
his claim in an April 1996 statement of the case, which the 
Board construes to be a rating decision on this issue.  The 
claim was denied because there was no evidence of a current 
psychiatric disorder.  The veteran subsequently withdrew his 
appeal in August 1996. 

The evidence of record in April 1996 included service medical 
records, as well as VA and private treatment records and VA 
examination reports. 

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnosis for any 
psychiatric disability.  A May 1951 psychiatric consultation 
report, requested because of back and foot complaints, shows 
no psychiatric diagnosis.  His June 1952 separation 
examination report shows that his psychiatric evaluation was 
normal.  

VA examination reports from the 1960's were also of record.  
These reports reveal no evidence of any diagnosed psychiatric 
disability.  VA and private treatment records dating from 
December 1975 to December 1994 were also of record.  These 
records show treatment of unrelated disabilities and do not 
indicate any psychiatric complaints, findings, treatment or 
diagnoses.  A March 1996 VA psychiatric examination report 
specifically found no psychiatric disorder.

The evidence added to the record since the April 1996 rating 
decision includes VA treatment records dating from February 
1997 to November 2001.  These treatment records show no 
complaints, findings, treatment or diagnoses for any 
psychiatric disorder.

All the medical evidence of record is either silent for any 
psychiatric complaints or treatment or specifically finds 
that the veteran has no current psychiatric diagnosis.  There 
is no indication of any psychiatric diagnosis at the time.

Analysis

Since the veteran withdrew his appeal of the April 1996 
rating decision, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 
(2001).  This claim may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the VA treatment records, submitted 
after the April 1996 rating decision are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  The additional records are cumulative 
of the evidence noted at the time of the April 1996 rating 
decision.  These new records include no evidence that the 
veteran currently has, or has ever had any diagnosed 
psychiatric disorder.  The veteran' s own belief that he has 
depression as a result of his service-connected disabilities 
is not probative as he is not shown to have the medical 
expertise sufficient to render an opinion as to what is 
essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder is not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

